Matter of Kensington R. (Julie R.) (2021 NY Slip Op 05180)





Matter of Kensington R. (Julie R.)


2021 NY Slip Op 05180


Decided on September 30, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: September 30, 2021

Before: Manzanet-Daniels, J.P., Kern, Oing, Rodriguez, Higgitt, JJ. 


Docket No. NN-09538/20 Appeal No. 14238 Case No. 2020-03984 

[*1]In the Matter of Kensington R., A Child Under Eighteen Years of Age, etc., Julie R., Respondent-Appellant, Administration for Children's Services, Petitioner-Respondent.


Larry S. Bachner, New York, for appellant.
Georgia M. Pestana, Corporation Counsel, New York (Jessica Miller of counsel), for respondent.
Dawne A. Mitchell, The Legal Aid Society, New York (Diane Pazar of counsel), attorney for the child.

Appeal from order, Family Court, Bronx County (Keith E. Brown, J.), entered on or about September 18, 2020, which temporarily remanded the subject child into nonkinship foster care and granted supervised visitation, unanimously dismissed, without costs, as academic.
Application by the mother's assigned counsel to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Saunders, 52 AD2d 833 [1st Dept 1976]). We have reviewed the record and agree with assigned counsel that there are no nonfrivolous issues which could be raised on the appeal from this temporary remand order. Moreover, the Family Court's order has been superseded by its subsequent permanency order dated June 22, 2021, which, after a hearing, continued remand of the subject child, rendering the appeal from the temporary remand order academic (see Matter of Crystal G. v Marquis E., 170 AD3d 557 [1st Dept 2019]). THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: September 30, 2021